July 9, 1934. The opinion of the Court was delivered by
The only question raised by the exceptions to the Master's report was one of fact, to wit, that the Master erred in finding that the check in question for $1,000.00 was mailed by the respondent Crouch to the Bank of Western Carolina for collection and not for deposit;
"the said findings of fact being contrary to the preponderance and overwhelming weight of evidence."
The matter was heard by his Honor, Judge Johnson, who, for the reasons stated by him, confirmed the Master's report. The receiver of the Bank of Western Carolina, as appellant, now asks this Court to reverse the Circuit decree. *Page 178 
In Cohen v. Goldberg, 144 S.C. 70, 142 S.E., 36, 38, the rule is thus stated: "The findings of fact by the Master, concurred in by the Circuit Judge, will be sustained by this Court unless it is shown that they are against the clear preponderance of the evidence or without any evidence to sustain them."
The appellant has failed to convince us that there is substantial merit in his contentions. On the contrary, a reading of the record discloses that there was ample evidence to sustain the conclusions reached by the Court below. The exceptions, therefore, must be overruled.
Questions not raised in the Court below will not be considered. White v. Railway Company, 142 S.C. 284,140 S.E., 560, 57 A.L.R., 634; Nilson v.Dowling, 161 S.C. 515, 159 S.E., 831.
The judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE BLEASE, MESSRS. JUSTICES CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.